Citation Nr: 0328197	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96- 00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1944 to May 1946 
and from March 1951 to July 1953.  He died in March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in March 1995.

2.  The death certificate listed the immediate cause of death 
as multiorgan failure due to or as a consequence of sepsis; 
bilateral bronchopneumonia; and acute interior wall 
myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound of the 
left foot, rated as 40 percent disabling; shell fragment 
wound of the right leg, with Muscle Group XI involvement, 
rated as 20 percent disabling; right leg muscle hernia, rated 
as 10 percent disabling; scar of the calf area, right foot, 
rated as 10 percent disabling; amputation of the right great 
toe, rated as 10 percent disabling; residuals of bilateral 
lumbar sympathectomy, rated as noncompensable; and chronic 
left foot osteomyelitis, rated as noncompensable.  A total 
disability evaluation based upon individual unemployability 
was also in effect as of September 2, 1988. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death or contribute substantially or 
materially to cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1995 and August 
1995 rating determinations, the September 1995 statement of 
the case (SOC), and the April 2003 supplemental SOC (SSOC), 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a March 2003 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified the appellant of VA's duty to notify 
her about her claim, VA's duty to assist her in obtaining 
evidence about the claim, what had been done to help with the 
claim, and where to contact VA if the appellant had any 
questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  The appellant also appeared at a 
hearing before the undersigned Law Judge in February 1998.  
Following the hearing, the matter was remanded by the Board 
in August 1998 for further development with requested 
development being accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

The death certificate shows that the veteran died in March 
1995  According to the death certificate, the immediate cause 
of death was multiorgan failure due to or as a consequence of 
sepsis; bilateral bronchopneumonia; and acute interior wall 
myocardial infarction.  

At the time of the veteran's death, service connection was in 
effect for residuals of a shell fragment wound of the left 
foot, rated as 40 percent disabling; shell fragment wound of 
the right leg, with Muscle Group XI involvement, rated as 20 
percent disabling; right leg muscle hernia, rated as 10 
percent disabling; scar of the calf area, right foot, rated 
as 10 percent disabling; amputation of the right great toe, 
rated as 10 percent disabling; residuals of bilateral lumbar 
sympathectomy, rated as noncompensable; and chronic left foot 
osteomyelitis, rated as noncompensable.  A total disability 
evaluation based upon individual unemployability was also in 
effect as of September 2, 1988. 

The Board notes that the appellant has indicated that it is 
her belief that the veteran's service-connected disabilities 
resulted in his death.  

A review of the record reveals that the veteran was 
hospitalized in December 1952 as a result of sustaining 
penetrating missile wounds to both feet and both lower legs 
in December 1952.  The injury involved no major artery or 
nerve involvement.  It was incurred when the veteran was 
struck by enemy grenade fragments.  The veteran also 
sustained a compound comminuted fracture of the first 
metatarsal and all phalanges of the second and third left 
toes and all phalanges of the right fifth toe.  The injury 
further resulted in traumatic partial amputation of the great 
toes and the second right toe.  The veteran was also found to 
be an asymptomatic carrier of strongyloides-stercoralis at 
that time.  

At the time of a May 1953 physical examination, the veteran 
was found to have an amputation of the left first toe, 
including the entire first metatarsal, and ankylosis of the 
tarsal joints and amputation of the right great toe.  He was 
also found to have moderate atrophy of the left anterior 
thigh and posterior calf muscles.  There was also left ankle 
fusion at 100 degrees of plantar flexion.  He was further 
noted to have a split thickness skin graft over the medial 
aspect of the left foot with extensive scar tissue formation 
and two donor sites for split thickness skin graft over the 
right anterior thigh.  At the time of the examination, the 
veteran's blood pressure was noted to be 120/80 when sitting, 
118/78 when in the recumbent position, and 120/80 when 
standing.  Heart and vascular systems were reported as 
normal.  

Blood pressure was 140/90 when the veteran was hospitalized 
in 1960.  In August 1977, the veteran's blood pressures were 
found to be 180/110 and 160/100, and hypertensive 
cardiovascular disease and peripheral vascular disease were 
diagnosed.  A gallium study done while the veteran was 
hospitalized in January and February 1990 showed no evidence 
of osteomyelitis.

At the time of a February 1998 hearing before the undersigned 
Law Judge, the appellant and her daughter indicated that they 
had asked the veteran's physicians on numerous occasions why 
his legs were a violet/black color.  She stated that she had 
been told that the veteran was having complications with his 
heart and circulation.  She also testified that the veteran 
had had a heart pacemaker put in about five years ago.  

The records of the veteran's final VA hospitalization reveal 
that he was admitted with chest pain on March 21, 1995.  The 
veteran developed a ventricular tachycardia with respiratory 
arrest.  He initially responded to Xylocaine.  He developed 
further episodes which ultimately lead to his death.  Final 
diagnoses of acute inferior wall myocardial infarction; 
status post streptokinese; atherosclerotic heart disease; 
high blood pressure; permanent pace maker; acute renal 
insufficiency; cardiac arrest times 2; multiple episodes of 
ventricular tachycardia; status post cardioversion; 
bronchopneumonia due to persistent staph; and mechanical 
ventilator, were rendered. 

The RO forwarded the veteran's claims folder to a VA 
physician and requested that he render an opinion as to the 
cause of the veteran's death and whether it was related to 
any service-connected disability.  

In an April 2003 report, the examiner indicated that he had 
carefully reviewed the veteran's service medical records and 
claims folder.  He noted that the veteran died in March 1995 
and that his causes of death per the death certificate were 
multiorgan failure; sepsis; bilateral bronchopneumonia; and 
acute inferior wall myocardial infarction.  

The examiner noted that x-rays of the left ankle and leg 
dated January 23, 1953, revealed several metallic foreign 
bodies in the tissue of the left leg.  The bones of the left 
ankle were suspicious of injury with the cast obscuring the 
bone detail.  There was no evidence of injury in the bones of 
the left ankle.  The examiner also noted that portable x-rays 
of the feet taken on December 17, 1952, showed that the 
distal phalanx of the right first toe was absent due to 
amputation.  A comminuted fracture involving the phalanx of 
this toe was also noted.  The fragments were in good position 
with the metallic foreign bodies being in the tissue of each 
foot.  There had been no essential change in the process 
involving the foot at that time.  The examiner further noted 
that x-rays dated January 5, 1953, showed several metallic 
foreign bodies in the tissue of the left leg.  

The reviewer also observed that the veteran was admitted to 
the hospital by the orthopedic service on December 13, 1952, 
with admission diagnoses of wound missile penetrating both 
feet and lower legs with traumatic amputation of the left 
first toe, partial amputation of the right first, third and 
fifth toes and compound and comminuted fractures of both 
tibiae cortex, 1st left metatarsal and 3rd left phalanges.  
He further noted that there was an operative report dated 
January 19, 1953, with a skin graft taken from the right 
thigh to the left foot and closure of the right leg wound; an 
operative report dated January 12, 1953, with debridement 
removal of 2 foreign bodies and closure of the left leg; an 
operative report dated December 22, 1952, with dressing 
changed, right leg, and debridement, left leg, casts applied; 
and an operative report dated December 17, 1952, with 
debridement and closure of both legs.  

He further noted that there was an admission to hospital 
dated December 15, 1952, discharge dated January 30, 1952, 
with final diagnoses of SFW penetrating both feet and lower 
legs, no major artery or nerve involvement; partial traumatic 
amputation of both feet; left first metatarsal and left 1st, 
2nd, and 3rd toes and compound, comminuted fracture of the 1st 
and 5th toes right, with no major nerve or artery 
involvement.  

He also observed that a discharge summary dated April 14, 
1953, after 72 days of hospitalization, had final diagnoses 
of wound, missile, penetrating (shell fragment) both feet and 
both lower legs, no major nerve or artery involvement; 
fracture, compound, comminuted, 1st metatarsal and 1st, 2nd, 3rd 
toes, left foot, with no artery or nerve involvement; 
fracture, compound, comminuted, 1st and 5th toes, right foot, 
no major artery or nerve involvement; and amputation, 
traumatic, partial both feet.

He further noted that x-rays of both feet including the ankle 
dated May 25, 1953, showed no abnormality of the right ankle 
but numerous varied sized metallic foreign bodies in the soft 
tissues and in the bones of both feet.  The distal phalanx 
and distal end of the proximal phalanx of the right toe were 
also noted to be missing.  The metatarsals and both phalanges 
of the left great toe were also missing and the tibiotalar 
joint on the left as well as the talocalcaneal joint were 
markedly narrowed.  

The examiner also indicated that the veteran's July 31, 1953, 
retirement examination contained diagnoses of wound, missile, 
penetrating, leg bilateral, no artery or nerve involvement; 
fracture, compound, comminuted, 1st metatarsal all phalanges 
of 2nd and 3rd toes; wound, missile, penetrating, both feet 
and both lower legs, incurred when veteran wounded in action; 
fracture, compound, comminuted, first metatarsal, all 
phalanges of 2nd and 3rds toes, left and all phalanges of 5th 
toe right; carrier, larvae of strongyloides-stercoralis, 
condition unchanged; absence, acquired, partial, great toe, 
bilateral, and 2nd toe, right; loss of use of left foot due 
to amputation of first toe and entire metatarsal; ankylosis 
of the left ankle in plantar flexion less than 120 degrees; 
ankylosis, substragalar or tarsal joint, left; atrophy, 
moderate, left calf muscles; and atrophy, moderate, anterior 
thigh muscles.

The examiner noted that it was worth mentioning that although 
the veteran sustained significant damage to the lower 
extremities in service, which required several admissions to 
the hospital, he had never been diagnosed with osteomyelitis 
either by x-rays or clinically and had no artery or nerve 
involvement as described by surgeons at that time.  He 
further observed that x-rays of the left ankle, left foot, 
right large toe, and left tibia dated January 14, 1954, 
showed no evidence of osteomyelitis and that a July 1962 VA 
examination, several years after discharge, showed that the 
veteran had no evidence of osteomyelitis or cellulitis or 
infection.  The examiner also mentioned the July 1991 opinion 
of Dr. C., which indicated that the veteran's left foot 
ulcers and osteomyelitis were related to his inservice 
trauma.  

The examiner noted that the veteran had admission to the 
hospital due to chronic osteomyelitis and left foot ulcers in 
1988, several years after the incident in service, and was a 
well-known diabetic.  He also observed that the veteran did 
not develop diabetes until several years after service.  He 
noted that diabetes mellitus was one of the risk factors (the 
most common) along with hypertrigliceridemia and 
hypercholesterolemia to develop peripheral vascular disease 
(atherosclerotic disease of the lower extremities in this 
case).  He stated that this condition with loss of 
circulation made the veteran prone to suffer from skin 
infections from fungi of the toes or bacteria on the feet 
which was common in diabetics, and if untreated, this portal 
of entry could develop infections of the bone 
(osteomyelitis).  

The examiner observed that on March 20, 1995, the veteran was 
transferred to VAMC San Juan with a diagnosis of a vascular 
obstruction of the right leg.  The examiner further noted 
that the discharge summary dated March [redacted], 1995, indicated 
that the veteran was admitted due to chest pain with ischemic 
characteristics with a diagnosis of inferior wall myocardial 
infarction.  He was treated with streptokinase with no 
evidence of reperfusion.  When free of chest pain he 
developed ventricular tachycardia with respiratory arrest 
which required mechanical ventilator and cardioversion.  He 
subsequently developed bronchopneumonia and was treated with 
antibiotics.  He then developed acute renal insufficiency, 
more cardiac arrest, and was treated with several 
cardioversion.  Afterwards, he developed multiple organ 
failure and died on March [redacted], 1995.  

The examiner noted that as seen on the death certificate, the 
principal cause of death was multiple organ failure and 
contributing factors were sepsis, bilateral bronchopneumonia, 
and acute inferior wall myocardial infarction.  It was the 
examiner's opinion that the veteran's service-connected 
conditions did not at least as likely as not materially 
contribute to the cause of his death.  The examiner also 
indicated that it was his opinion that the veteran's service-
connected conditions did not at least as likely as not 
deteriorate his circulatory system which in turn caused his 
sepsis.  He stated that what deteriorated his circulatory 
system was his nonservice-connected diabetes mellitus and 
what caused his sepsis was bacteria.  

The examiner further noted that with a history of several 
years with his metallic fragment by x-ray without evidence of 
osteomyelitis either in service or after service for several 
years and multiple surgical reports in service that his shell 
fragment wounds on the lower extremities sustained in service 
did not affect the arteries or nerves, it was his opinion 
that the veteran's service-connected leg conditions did not 
worsen his nonservice-connected conditions such as diabetes 
mellitus.  

As to the cause of death listed on the death certificate, the 
Board notes that the veteran did not have any type of organ 
failure while inservice.  The veteran also did not have 
evidence of bilateral bronchopneumonia or respiratory 
problems inservice.  Moreover, there has been no competent 
medical evidence submitted relating the veteran's bilateral 
bronchopneumonia to service.  The were also no reports or 
findings of a heart disorder or heart disease during service 
or in the years immediately following service.  Moreover, 
there has been no competent medical evidence submitted 
relating the veteran's myocardial infarction to his period of 
service.  Furthermore, the April 2003 VA examiner indicated 
that the veteran's sepsis was caused by bacteria, which he 
did not relate to service.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's service-
connected gunshot wound residuals caused or contributed to 
his death are those of her daughter and herself, as set forth 
in various correspondence received by VA and through their 
testimony.  The Board does not doubt the sincerity of the 
appellant's belief in this claimed causal connection.  
However, as the appellant and her daughter have not been 
shown to be medical experts, they are not qualified to 
express an opinion regarding any medical causation which led 
to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

Moreover, the April 2003 VA examiner/reviewer indicated that 
that the veteran's service-connected conditions did not at 
least as likely as not materially contribute to the cause of 
his death and that the veteran's service-connected leg 
conditions did not worsen his nonservice-connected conditions 
such as diabetes mellitus.  This was made after a thorough 
review of the record and is being given more probative value.  

The record in this case regrettably contains no competent 
evidence that raises any suggestion that a service-connected 
disability caused, contributed to cause or accelerated death, 
apart from the bare assertions of the lay claimant.  The 
current record fails to demonstrate any basis to link the 
veteran's death with his period of service or his service-
connected disorders.  There is no allegation that any 
competent evidence exists that demonstrates a connection 
between service or service-connected disability and death.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 

